Title: From Thomas Jefferson to the Superintendent of the Public Vessels and Workmen at the Shipyard on Chickahominy, 12 March 1781
From: Jefferson, Thomas
To: Superintendent of the Public Vessels



Sir
Richmond March 12th 1781

Be pleased to deliver to Major Claiborne Continental Deputy Quartermaster General whatever Boats are at the Ship yard or elsewhere in your Custody and which he shall think fit for Transportation across the Rivers. Also deliver to him whatever Oars you have and make immediately such number as he shall direct. If you have any of the Seamen or mariners at the yard which belong to the Public vessels and are not employed in those ordered into immediate Service, let him have them to navigate the Boats. I am &c, &c,

T. J.

